 1                                                              The Honorable Richard A. Jones
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
     UNITED STATES OF AMERICA,                           )   No. CR19-231RAJ
 8                                                       )
                    Plaintiff,                           )   ORDER GRANTING
 9                                                       )   UNOPPOSED MOTION TO
               v.                                        )   CONTINUE TRIAL DATE AND
10                                                       )   EXTEND PRETRIAL MOTIONS
     JOSUE AMILCAR OSORIO-GRANADENO,                     )   DEADLINE
11                                                       )
                    Defendant.                           )
12                                                       )
13          THE COURT has considered Defendant’s unopposed motion to continue the

14   trial date and pretrial motions deadline and finds that:

15          (a) taking into account the exercise of due diligence, a failure to grant a

16   continuance would deny counsel for the defendant the reasonable time necessary for

17   effective preparation, due to counsel’s need for more time to review and synthesize

18   discovery, conduct investigation, perform legal research, consider possible defenses,

19   draft motions, consult with and advise Mr. Osorio-Granadeno, and prepare for trial, as

20   set forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

21          (b) a failure to grant such a continuance in this proceeding would likely result in

22   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

23          (c) the additional time requested is a reasonable period of delay, as the defendant

24   has requested more time to prepare for trial, to investigate the matter, to gather evidence

25   material to the defense, and to consider possible defenses; and

26

      ORDER GRANTING UNOPPOSED MOTION TO                           FEDERAL PUBLIC DEFENDER
      CONTINUE TRIAL DATE AND EXTEND                                  1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DEADLINE                                         Seattle, Washington 98101
      (USA v. Osorio-Granadeno; CR19-231RAJ) - 1                                   (206) 553-1100
 1          (d) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedier trial,
 3   as set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (e) the additional time requested between the current trial date of January 21,
 5   2020 and the new trial date of April 27, 2020, is necessary to provide counsel for the
 6   defendant the reasonable time necessary to prepare for trial, considering counsel’s
 7   schedule and all of the facts set forth above.
 8          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 9   Continue Trial Date and Pretrial Motions Deadline (Dkt. #14) is GRANTED. The trial
10   date in this matter shall be continued to April 27, 2020.
11          IT IS FURTHER ORDERED that all pretrial motions, including motions in
12   limine, shall be filed no later than March 12, 2020.
13          IT IS FURTHER ORDERED that the period of delay from the date of this order
14   to the new trial date of April 27, 2020, is excludable time pursuant to 18 U.S.C. §§
15   3161(h)(7)(A) and (h)(7)(B)(iv).
16          DATED this 23rd day of December, 2019.
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26

      ORDER GRANTING UNOPPOSED MOTION TO                          FEDERAL PUBLIC DEFENDER
      CONTINUE TRIAL DATE AND EXTEND                                 1601 Fifth Avenue, Suite 700
      PRETRIAL MOTIONS DEADLINE                                        Seattle, Washington 98101
      (USA v. Osorio-Granadeno; CR19-231RAJ) - 2                                  (206) 553-1100
